Exhibit 10.2

AGREEMENT THIS AGREEMENT (this "Agreement") is entered into and effective as of
January [Z], 2018 (the "Effective Date"), by and between The Bon-Ton Depmiment
Stores, Inc., a Pellllsylvania corporation (the "Company"), and Michael Culhane,
a prospective employee of the Company ("Employee"). RECITALS A. The Company has
determined that (i) Employee's past performance of his duties as Chief Financial
Officer and a senior financial executive for many department store companies has
been and continues to be exceptional and will be highly valuable to the Company
and (ii) Employee's undertaking of his duties as Chief Financial Officer of the
Company will be critically important to the Company's ability to manage
successfully its business and all activities and endeavors necessary therefor
and ancillary thereto, particularly in light of the challenging business
environment facing the Company. B. The Company desires to induce Employee to
enter into this Agreement in view of his extensive expertise and experience and
to assure itself of Employee's services for an extended period of time by paying
Employee a cash award in the amount of $600,000.00 (the "Award") that is subject
to repayment by Employee if Employee's employment with the Company is terminated
under certain circumstances prior to the expiration of the Retention Period (as
defined herein), as provided for in this Agreement. AGREEMENT NOW, THEREFORE, in
consideration of the premises and mutual covenants herein contained, the Company
and Employee agree as follows: I. Definitions. For purposes of this Agreement:
(a) "A ffiliate" shall mean a person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the person specified. (b) "Cause" shall mean: (i) Employee's willful
failure to perform Employee's duties (other than any such failure resulting from
incapacity due to physical or mental illness); (ii) Employee's continuous
willful failure to comply with any valid and legal directive of the individual
to whom Employee reports or the Board of Directors of the Company (the "Board")
or a committee of the Board; (iii) Employee's willful engagement in dishonesty,
illegal conduct, or gross misconduct that is, in each case, materially injurious
to the Company or its affiliates;

GRAPHIC [g20951kui001.gif]

 


(iv) Employee's embezzlement, misappropriation, or Jl·aud, whether or not
related to Employee's employment with the Company; (v) Employee's conviction of
or plea of guilty or nolo contendere to a crime that constitutes a felony (or
state law equivalent) or a crime that constitutes a misdemeanor involving moral
turpitude, if such felony or other crime (A) is work-related, (B) materially
impairs Employee's ability to perform services for the Company or (C) in the
reasonable judgment of the Company, has resulted or will result in material
reputational or financial harm to the Company or its affiliates; or (vi)
Employee's material breach of any obligation under this Agreement, if such
breach causes material reputational or financial harm to the Company. For
purposes of this Agreement, no act or failure to act on the part of Employee
shall be considered "willfhl" unless it is done, or omitted to be done, by
Employee in bad faith or without reasonable belief that Employee's action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by Employee in good faith and in the best interests
of the Company. Fmihennore, a termination of Employee's employment shall not be
deemed for Cause unless and until the Company delivers to Employee a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the Board (after reasonable written notice is provided to Employee and Employee
is given an opportunity, together with counsel, to be heard before the Board),
finding that Employee has engaged in the conduct described in any of clauses
(i)-(vi) above. Except for an action or breach described in clause (iv) or (v)
above, or any other failure, breach, or refusal that, by its nature, cannot
reasonably be expected to be cured, Employee shall have ten (I0) business days
from the delivery of written notice by the Company within which to cure any acts
or omissions constituting Cause, and the determination of whether such attempted
cure is sufficient shall be in the Company's sole discretion; provided however,
that if the Company reasonably expects irreparable injury or material
reputational or financial harm from a delay of ten (I0) business days, the
Company may give Employee notice of such shmier period within which to cure as
is deemed reasonable by the Board under the circumstances, which may include the
termination of Employee's employment without notice and with immediate effect.
The Company may place Employee on paid leave for up to thirty (30) days while it
is determining whether there is a basis to terminate Employee's employment for
Cause. The placement of Employee on paid leave for up to thirty (30) days in
such circumstances shall not constitute Good Reason. (c) "Code" shall mean the
Internal Revenue Code of 1986, as amended. (d) "Disability" shall mean Employee
is entitled to receive long-term disability benefits under the Company's
long-term disability plan, or if there is no such plan, Employee's inability,
due to physical or mental incapacity, to substantially perform Employee's duties
and responsibilities for one hundred eighty (180) days out of any three hundred
sixty-five (365) day period or one hundred twenty (120) consecutive days;
provided however, in the event that the Company temporarily replaces Employee,
or transfers Employee's duties or 2

GRAPHIC [g20951kui002.gif]

 


responsibilities to another individual on account of Employee's inability to
perform such duties due to a mental or physical incapacity that is, or is
reasonably expected to become, a Disability, then Employee's employment shall
not be deemed terminated by the Company, and Employee shall not be able to
resign for Good Reason as a result thereof. Any question as to the existence of
Employee's Disability as to which Employee and the Company cam10t agree shall be
determined in writing by a qualified independent physician mutually reasonably
acceptable to Employee and the Company. If Employee and the Company cannot agree
as to a qualified independent physician within fifteen (15) days, each shall
appoint such a physician and those two physicians, within fifteen (15) days,
shall select a third, who, within thirty (30) days, shall make such
determination in writing. The determination of Disability made in writing to the
Company and Employee shall be final and conclusive for all purposes of this
Agreement. (e) "Good Reason" shall mean the occurrence of any of the following
during the Retention Period, in each case without Employee's written consent:
(i) a reduction in Employee's base salary; (ii) a relocation of Employee's
principal place of employment by more than 50 miles; (iii) any material breach
by the Company of any material provision of this Agreement or any material
provision of any other agreement between Employee and the Company; (iv) the
Company's failure to obtain an agreement from any successor to the Company to
assume and agree to perform this Agreement in the same mmmer and to the same
extent that the Company would be required to perform if no succession had taken
place, except where such assumption occurs by operation of law; or (v) a
material, adverse change in Employee's title, authority, duties, or
responsibilities (other than temporarily while Employee is physically or
mentally incapacitated) as of the date of this Agreement. For purposes of this
Agreement, Employee's termination of his employment shall not be deemed for Good
Reason unless Employee has provided written notice to the Company (a "Notice")
of the existence of the circumstances providing grounds for termination for Good
Reason within ninety (90) days of the later of (i) the initial existence of such
circumstances and (ii) Employee's actual knowledge of the existence of such
circumstances, and the Company has had at least thi1ty (30) days from the date
on which such notice is provided to cure such circumstances. If Employee does
not (i) provide a Notice of the existence of the circumstances providing grounds
for termination for Good Reason within ninety (90) days of the later of (A) the
initial existence of such circumstances or (B) Employee's actual knowledge of
the existence of such circumstances, or (ii) terminate employment for Good
Reason within sixty (60) days following Employee's delivery of a Notice to the
Company (where the Company has not cured the circumstances providing such
grounds for termination for Good Reason within thirty (30) days of the date of
Employee's delivery of such Notice), then Employee will be deemed to have waived
Employee's right to terminate for Good Reason with respect to such grounds. 3

GRAPHIC [g20951kui003.gif]

 


(f) on January I, 2019. "Retention Period" shall commence on the Effective Date
and terminate (g) "Termination Date" shall mean the elate on which Employee's
employment by the Company is terminated. 2. Duties. Except as specifically
provided in Section 3(b) below, in order to retain the Award, Employee agrees
that, during the Retention Period, Employee shall perform fully the terms of
this Agreement and Employee's duties for the Company. 3. Award; Termination of
Employment. (a) Award. On the Effective Date, the Company shall pay Employee, in
cash in a single lump sum, an amount equal to the Award, less all applicable
withholdings and deductions required by law. (b) Repayment of Award upon
Termination. In the event that Employee's employment is terminated prior to the
end of the Retention Period due to (x) a termination by the Company for Cause or
(y) any termination by Employee other than for Good Reason, Employee must repay
to the Company within sixty (60) days of the Termination Date the entire, gross
amount of the Award. In the event that Employee's employment by the Company is
terminated prior to the end of the Retention Period due to (i) Employee's death,
(ii) Employee's Disability, (iii) a termination by the Company without Cause, or
(iv) a termination by Employee for Good Reason, Employee shall not be obligated
to repay to the Company any amount of the Award. For the avoidance of doubt,
Employee's retirement from the Company without Good Reason shall constitute a
termination by Employee other than for Good Reason for purposes of this
Agreement and require the repayment of the Award pursuant to this Section 3(b).
Except as may be limited by Section 409A of the Code, the parties acknowledge
and agree that the Company may, subject to a judicial determination as to
Employee's obligation to repay the Award, offset any amounts owed to the Company
by Employee pursuant to Employee's repayment obligations under this Section 3(b)
against any amounts owed to Employee by the Company as of or following the
Termination Date. 4. Legal Fees and Expenses. If (i) either party commences any
proceeding, action, or litigation against the other pmiy concerning the terms of
this Agreement or the rights and duties of the pmiies hereto or for the breach
of this Agreement by the other party of any of the terms hereof and (ii)
Employee shall prevail in such proceeding, action, or litigation, in addition to
any other relief granted, Employee shall be entitled to recover all costs and
expenses incurred by Employee in connection with responding to and prosecuting
or defending such action and the enforcement and collection of any judgment
rendered therein, inch1ding without limitation all out-of-pocket expenses, court
costs, administrative fees, attorneys' fees, consultant fees, expert witness
fees, personnel expenses, duplicating expenses, and other related expenses that
are associated with Employee's enforcement of his legal rights under this
Agreement (including all such costs, fees, and expenses incurred in all appeals)
and a right to such costs and expenses shall be deemed to have accrued upon the
commencement of such action and shall be enforceable whether or not such action
is prosecuted to judgment. 4

GRAPHIC [g20951kui004.gif]

 


Covenants. 5. (a) Non-Solicit. While Employee is employed by the Company and
following the termination of Employee's employment for any reason and continuing
for a period of twelve (12) months from the Termination Date, Employee shall
not, directly or indirectly, for Employee or on behalf of, or in conjunction
with, any other person, persons, company, partnership, corporation, business
entity, or otherwise, hire away any employees or independent contractors of the
Company or any Affiliate or entice any such persons to leave the employ of the
Company or any affiliate without the prior written consent of the Company. (b)
Non-Disparagement. While Employee is employed by the Company and at all times
following the termination of Employee's employment for any reason, Employee
shall not, directly or indirectly, for Employee or on behalf of, or in
conjunction with, any other person, persons, company, partnership, corporation,
business entity, or otherwise, make any statements that are inflammatory,
detrimental, slanderous, or negative in any way to the interests of the Company
or any affiliate. (c) Confidentiality. Employee acknowledges that, during the
course of his employment by the Company, he has and will continue to have access
to the Company's Confidential Information. Employee agrees not to use or
disclose to any person or entity, at any time, any Confidential Information of
Employee without first obtaining the Company's written consent. The term
"Confidential Information" means any information not generally known to the
public that concerns the Company's business or proposed future business and that
gives or is intended to give the Company an advantage over its competitors who
do not have the information. 6. Successors. (a) Assignment by Employee. TlJ.is
Agreement is personal to Employee and, without the prior written consent of the
Company, shall not be assignable by Employee otherwise than by will or the laws
of descent and distribution. TIJ.is Agreement shall inure to the benefit of and
be enforceable by Employee's legal representatives. (b) Assignment by the
Company. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors. The Company shall require any successor to all or
substantially all of the business or assets of the Company, whether direct or
indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, expressly to assume and agree to perform tlJ.is Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place. 7. Miscellaneous. (a) Impact of Award on Other
Benetit Plans. The parties hereto agree that the Award to be paid by the Company
pursuant to this Agreement (i) shall be considered a bonus, and hence not
compensation, for purposes of the Company's benefit plans and programs (ii)
shall not be construed as compensation or otherwise taken into account, for
purposes of determining any benefits provided under any other compensation
arrangement or benetit plan, 5

GRAPHIC [g20951kui005.gif]

 


practice or policy maintained by the Company or any of its subsidiaries for any
of its or their respective employees. (b) Applicable Law. This Agreement shall
be governed by and construed and interpreted in accordance with the laws of the
State of Pennsylvania, applied without reference to its principles of conflict
of laws. (c) Jurisdiction and Venue. Each party irrevocably submits to the
exclusive jurisdiction of any state or federal court sitting in York,
Pennsylvania, for the purposes of any suit, action, or other proceeding arising
out of or relating to tllis Agreement and agrees that all claims in respect of
the suit, action, or other proceeding shall be heard and determined in any such
court. Each party agrees to commence any such suit, action, or other proceeding
in any such state or federal court sitting in York, Pennsylvania. Each party
waives any defense of improper venue or inconvenient forum to the maintenance of
any suit, action, or other proceeding so brought. Each party waives its right to
a jury trial with respect to any action, or claim arising out of any dispute in
connection with this Agreement, any rights or obligations hereunder, or the
performance of such rights and obligations. (d) Amendments. Tllis Agreement may
not be amended or modified other than by a written agreement executed by the
parties hereto or their respective successors and legal representatives. (e)
Entire Agreement. This Agreement shall constitute the entire agreement between
the parties hereto with respect to the matters referred to herein and shall
supersede all prior or existing agreements between the parties hereto with
respect to such matters. There are no promises, representations, inducements, or
statements between the parties other than those that are expressly contained
herein. In the event that any provision of this Agreement is invalid or
unenforceable, the validity and enforceability of the remaining provisions
hereof shall not be affected. Employee is entering into this Agreement of his
own free will and accord and has read this Agreement and understands it and its
legal consequences. Notices. All notices and other communications hereunder
shall be in (!) writing and shall be given by hand delivery to the other pmiy or
by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows: If to Employee: To the most recent address on file at the
Company The Bon-Ton Department Stores, Inc. 2801 East Market Street York,
Pennsylvania 17402 Attention: Cllief Executive Officer If to the Company: or to
such other address as either party shall have furnished to the other in writing
in accordance herewith. Notices and communications shall be effective when
actually received by the addressee. 6

GRAPHIC [g20951kui006.gif]

 


(g) Counterparts. This Agreement may be executed in separate counterparts,
including by facsimile and electronic delivery, each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.
(h) Section 409A Compliance. The parties intend that all amounts payable under
this Agreement comply with Section 409A of the Code or an exemption therefrom,
including regulations and guidance thereunder, so as not to subject Employee to
the payment of any additional taxes, penalties, or interest imposed under
Section 409A with respect to amounts paid under this Agreement or any other
agreement or arrangement between the pmiies. The pm1ies agree to amend this
Agreement to the extent necessary to bring this Agreement into compliance with
Code Section 409A (or to meet an exemption therefrom) as it may be interpreted
by any regulations, guidance, or amendments to Section 409A issued or adopted
after the date of this Agreement. Nothing in this Agreement shall be interpreted
to permit (i) accelerated payment of nonqualified deferred compensation, as
defined in Section 409A, (ii) any other payment in violation of the requirements
of Section 409A, or (iii) Employee to designate the taxable year of any payment.
No provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from
Employee or any other individual to the Company or any Affiliate, employee, or
agent. All taxes imposed on or associated with payments made to Employee
pursuant to this Agreement, including any liability imposed under Section 409A
(but excluding the employer portion of any payroll taxes), shall be borne solely
by Employee. (i) Confidentiality. Notwithstanding any disclosure by the Company
of the fact or content of this Agreement, whether in whole or in part, Employee
hereby covenants and agrees that Employee shall keep confidential this Agreement
and the terms hereof, including the eligibility for the Award and the amount
thereof, except as required by applicable law. [Signature Page Follows] 7

GRAPHIC [g20951kui007.gif]

 


IN WITNESS WHEREOF, Employee and the Company have each executed or caused the
execution of this Agreement, as applicable, as of the Effective Date. COMPANY:
THE BON-TON DEPARTMENT STORES, INC. By: -"a:Z:ac&.dz2ua:.,..,-· Denise M. Domian
SVP, Human Resources EMPLOYEE: Michael Culhane [Signatm·e Page of this
Agrecmentl

GRAPHIC [g20951kui008.gif]

 